    JAMES WAGSTAFFE (95535)
     FRANK BUSCH (258288)
    WAGSTAFFE, VON LOEWENFELDT,
    BUSCH & RADWICK LLP
     100 Pine Street, Suite 725
    San Francisco, CA 94111
     Telephone: (415) 357-8900
    Fax: (415) 357-8910
     wagstaffe@wvbrlaw.com
    busch@wvbrlaw.com

    Liaison Counsel for the Class

    THOMAS A. DUBBS (PHV)
     MICHAEL P. CANTY (PHV)
    CHRISTOPHER J. MCDONALD (PHV)
     MARISA N. DEMATO (PHV)
   LABATON SUCHAROW LLP
     140 Broadway
   New York, New York 10005
     Telephone: (212) 907-0700
   Facsimile: (212) 818-0477
     tdubbs@labaton.com
   mcanty@labaton.com
     cmcdonald@labaton.com
   mdemato@labaton.com
   Attorneys for Lead Plaintiffs


                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                       OAKLAND DIVISION

   JOHN MULQUIN, on behalf of himself and all    Case No. 4:18-cv-06607-HSG
     others similarly situated,
                                                 CLASS ACTION
                                Plaintiff,
                                                   JOINT STIPULATION FOR CHANGE
   v.                                            OF CAPTION
   NEKTAR THERAPEUTICS, HOWARD W.                Hon. Haywood S. Gilliam, Jr.
   ROBIN, and GIL M. LABRUCHERIE,

                               Defendants.








                   JOINT STIPULATION FOR PROPOSED CHANGE OF CAPTION
                       JOINT STIPULATION FOR CHANGE OF CAPTION
           Pursuant to Civil Local Rule 7-12, Lead Plaintiffs Oklahoma Firefighters Pension and
    Retirement System, and El Paso Firemen & Policemen’s Pension Fund; and Defendants Nektar
    Therapeutics, Howard W. Robin, and Gil M. Labrucherie (collectively with Lead Plaintiffs, the
    “Jointly Moving Parties”) respectfully ask the Court to grant this Joint Stipulation for Change of
    Caption. In support of this Stipulation, the Jointly Moving Parties state as follows:
       1. On March 13, 2019, Oklahoma Firefighters Pension and Retirement System, and El Paso
           Firemen & Policemen’s Pension Fund were named Lead Plaintiffs in the above-captioned
           matter and the Court approved Lead Plaintiffs’ selection of Labaton Sucharow LLP and
          Wagstaffe, von Loewenfeldt, Busch & Radwick, LLP as counsel. (ECF No. 38).
      2. The Jointly Moving Parties now, in accordance, propose that every pleading filed in this
          action shall bear the following caption:

                                 UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                          OAKLAND DIVISION

                                                          Case No. 4:18-cv-06607-HSG

                                                          CLASS ACTION


   IN RE NEKTAR THERAPEUTICS
                                                          Hon. Haywood S. Gilliam, Jr.
     SECURITIES LITIGATION
















                                             -1-
                          JOINT STIPULATION FOR CHANGE OF CAPTION
    IT IS SO STIPULATED
    DATED: May 9, 2019               WAGSTAFFE, VON LOEWENFELDT,
                                     BUSCH & RADWICK LLP

                                     By: _/s/ Frank Busch_________________
                                      JAMES WAGSTAFFE (95535)
                                     FRANK BUSCH (258288)
                                      100 Pine Street, Suite 725

                                      San Francisco, CA 94111
                                     Telephone: (415) 357-8900
                                      Fax: (415) 357-8910
                                     wagstaffe@wvbrlaw.com
                                      busch@wvbrlaw.com

                                      Liaison Counsel for the Class


   DATED: May 9, 2019               LABATON SUCHAROW LLP

                                    By: /s/ Michael P. Canty_
                                      THOMAS A. DUBBS (PHV)
                                    MICHAEL P. CANTY (PHV)
                                      CHRISTOPHER J. MCDONALD (PHV)

                                      MARISA N. DEMATO (PHV)
                                    140 Broadway
                                      New York, New York 10005
                                    Telephone: (212) 907-0700
                                      Facsimile: (212) 818-0477
                                    tdubbs@labaton.com
                                    mcanty@labaton.com
                                      cmcdonald@labaton.com
                                    mdemato@labaton.com

                                    Attorneys for Lead Plaintiffs
   DATED: May 9, 2019               SIDLEY AUSTIN LLP

                                      By: /s/ Robin Eve Wechkin               __
                                    SARA B. BRODY (130222)
                                      ALISON F. DAME-BOYLE (322342)
                                    555 California Street, Suite 2000
                                      San Francisco, California 94104
                                    Telephone: (415) 772-1200
                                    Facsimile: (415) 772-7400
                                      sbrody@sidley.com
                                    adameboyle@sidley.com


                                         -2-
                      JOINT STIPULATION FOR CHANGE OF CAPTION
                    MATTHEW J. DOLAN (291150)
                     1001 Page Mill Road, Building 1
                    Palo Alto, California 94304
                    Telephone: (650) 565-7000
                     Facsimile: (650) 565-7100
                    mdolan@sidley.com

                    ROBIN EVE WECHKIN (PHV)
                     701 Fifth Avenue, 42nd Floor

                     Seattle, Washington 98104
                    Telephone: (206) 262-7680
                     rwechkin@sidley.com

                     Attorneys for Defendants Nektar Therapeutics,
                    Howard W. Robin, and Gil M. Labrucherie




































                        -3-
     JOINT STIPULATION FOR CHANGE OF CAPTION
                                          ATTESTATION
           I, Frank Busch, am the ECF User whose ID and password are being used to file this Joint
    Stipulation for Change of Caption. In Compliance with Civil Local Rule 5-1(i)(3), I hereby
    attest that Thomas A. Dubbs, Michael P. Canty, Christopher J. McDonald, Marisa N. DeMato,
    Sara B. Brody, Alison F. Dame-Boyle, Matthew J. Dolan, and Robin Eve Wechkin have
    concurred in this filing.
                                                    /s/
                                                    Frank Busch







































                                              -4-
                           JOINT STIPULATION FOR CHANGE OF CAPTION
                                               ORDER
          By joint stipulation on May 7, 2019, the Parties submitted a proposed change of caption.
          NOW THEREFORE, the Court grants the Joint Stipulation. This case will now be
          captioned: In re Nektar Therapeutics Securities Litigation. The Clerk is directed to edit
          the docket accordingly.


          IT IS SO ORDERED.




   DATED: May 9, 2019
                                                 ______________________________________
                                               THE HON. HAYWOOD S. GILLIAM, JR.
                                               UNITED STATES DISTRICT JUDGE































                                           -5-
                        JOINT STIPULATION FOR CHANGE OF CAPTION
